

116 HR 5132 IH: Gun Violence Prevention Through Financial Intelligence Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5132IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Ms. Wexton (for herself, Mr. Beyer, Ms. Dean, Mr. Casten of Illinois, Mr. Cárdenas, Mr. Cuellar, Mr. Connolly, Mr. Hastings, and Ms. Norton) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Financial Crimes Enforcement Network to issue an advisory about how homegrown
			 violent extremists and other perpetrators of domestic terrorism procure
			 firearms and firearm accessories, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gun Violence Prevention Through Financial Intelligence Act. 2.Advisory on the procurement of firearms and firearm accessories for the purposes of carrying out lone wolf acts of terror and on the criminal exploitation of the United States firearms market (a)In general (1)Request for informationThe Financial Crimes Enforcement Network shall, not later than one year after the date of the enactment of this section, request information from financial institutions for the purpose of developing an advisory about the identification and reporting of suspicious activity pursuant to section 5318(g) of title 31, United States Code, concerning—
 (A)activity relating to how homegrown violent extremists and perpetrators of domestic terrorism procure firearms and firearm accessories for the purpose of carrying out lone actor or lone wolf acts of terror within the United States; and
 (B)the ways in which the United States firearms market is exploited to facilitate gun violence in the United States.
 (2)TailoringIn requesting information pursuant to paragraph (1), FinCEN shall consider the size of the financial institution from which it is seeking information and tailor the request accordingly.
 (3)ConsultationBefore requesting information pursuant to paragraph (1), FinCEN shall consult, with regard to the nature of such request, with the following:
 (A)The Director of the Federal Bureau of Investigation. (B)The head of the Bureau of Alcohol, Tobacco, Firearms and Explosives at the Department of Justice.
 (C)Sellers of firearm and firearm accessories. (b)Advisory (1)Sufficient information collectedIf FinCEN determines that the information collected pursuant to subsection (a) is sufficient to develop the advisory described in subsection (a), FinCEN shall issue such advisory not later than 180 days after the conclusion of the 1-year period beginning on the date of the enactment of this section.
 (2)Insufficient information collectedIf FinCEN determines that the information collected pursuant to subsection (a) is not sufficient to develop the advisory described in subsection (a), FinCEN shall, not later than 180 days after the conclusion of the 1-year period beginning on the date of the enactment of this section, submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that describes—
 (A)the type information that was collected pursuant to subsection (a); (B)the methodology that was used to collect such information;
 (C)the degree to which financial institutions provided information requested; (D)why such information is not sufficient to develop the advisory described in subsection (a); and
 (E)any barriers to obtaining the information that is required to develop the advisory described in subsection (a).
 (c)RulemakingFinCEN shall, not later than 3 months after the date of the enactment of this section, after consulting with the Director of the Federal Bureau of Investigation and the head of the Bureau of Alcohol, Tobacco, Firearms and Explosives at the Department of Justice, define by rule the following terms for the purposes of this section:
 (1)Firearm accessory. (2)Homegrown violent extremist.
 (3)Lone wolf. (4)Lone actor.
 (d)DefinitionsFor the purposes of this section: (1)Domestic terrorismThe term domestic terrorism has the meaning given the term in section 2331 of title 18, United States Code.
 (2)FinCENThe term FinCEN means the Financial Crimes Enforcement Network. (3)Financial institutionThe term financial institution has the meaning given the term in section 5312(a) of title 31, United States Code.
 (4)FirearmThe term firearm has the meaning given the term in section 921(a) of title 18, United States Code. 